Citation Nr: 0005821	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  97-00 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for a herniated nucleus 
pulposus (HNP) as secondary to service-connected epilepsy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

The record shows that service connection was established for 
epilepsy effective in February 1973 and for PTSD effective in 
September 1989.  This appeal is from claims filed in December 
1994 seeking increased evaluations for epilepsy and PTSD and 
a claim for service connection for a herniated nucleus 
pulposus as secondary to epilepsy filed April 1995.  

The RO denied all three claims in a March 1996 rating 
decision and a notice of disagreement and request for a 
hearing was filed in April 1996.  The hearing was held in 
October 1996.  A cassette tape of the hearing is in the 
claims file, however it has never been transcribed.  The 
Hearing Officer issued a decision on the same date granting a 
100 percent evaluation for epilepsy, however none of the 
other claims on appeal were addressed.  Subsequent statements 
of the case did not indicate that the veteran's October 1996 
testimony was considered.

The Board notes that there is some duty to assist a veteran 
in the completion of his application for benefits under 
38 U.S.C.A. § 5103(a), depending on the particular facts in 
each case.  Robinette v. Brown, 8 Vet. App. 69 (1995), Graves 
v. Brown, 8 Vet. App. 525 (1996).  As the tape of the hearing 
is in the possession of the VA, the Board finds that its VA's 
responsibility to reduce the tape to a written transcript and 
associate it with the claims folder prior to the Board 
reaching a decision in this case.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, the case is remanded to the RO for the 
following:

1. The cassette recording of the 
veteran's October 1996 hearing should 
be transcribed and the transcript 
should be associated with the 
veteran's claims folder.

2. After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issues on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




